Citation Nr: 1641255	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-28 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include panic disorder, anxiety disorder, personality disorder, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to August 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On the Veteran's August 2013 and July 2015 substantive appeals, she requested to appear at a Travel Board hearing.  However, through her attorney, the Veteran subsequently withdrew her requests in November 2015. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence indicates the Veteran has been diagnosed with panic disorder, unspecified anxiety disorder, and unspecified personality disorder.  She has not received a diagnosis of PTSD at any point during the pendency of the appeal.  

2.  A personality disorder is not a disease or injury for which VA compensation benefits may be awarded. 

3.  Panic disorder and anxiety disorder had their onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's panic disorder and anxiety disorder were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for an acquired psychiatric disorder that she states is due to her military service.  Specifically, she reports that she was sexually harassed in the military and also reports being treated badly during basic training.  For the reasons noted below, the Board agrees that service connection is warranted, but only with respect to the diagnosed disorders for panic disorder and anxiety disorder.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel issued a precedent opinion holding that, in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  

Importantly, only such conditions as are recorded in examination reports are considered as "noted."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  The disorder need not be symptomatic, but only noted on entrance.  Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  Here, as a psychiatric disability was not noted at service entry, she is presumed sound with respect to this disability.

During her December 2013 VA examination, the Veteran was diagnosed with panic disorder, unspecified anxiety disorder, and unspecified personality disorder.  None of these disorders, however, were mentioned or documented (i.e., "noted") in the report of the Veteran's military entrance examination in March 2007.

Once in service, however, there are reports of several instances relating to her mental incapacity, to include the first documented diagnoses of psychiatric disorders.  Specifically, the Veteran was diagnosed with depression, anxiety disorder and a personality disorder following a suicide attempt in June 2007.  The Veteran's service treatment records do not specifically note a cause for her psychiatric disorders.  

A December 2013 VA compensation examiner who was asked to determine whether the Veteran's psychiatric disorders were attributable to her military service stated that it is less likely as not her diagnosed psychiatric disorder are due to her military service.  Rather, the examiner determined it is at least as likely as not that these diagnoses are better explained by the difficult events that the Veteran reported to have occurred prior to her military experience during the examination.  

When no pre-existing condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111 by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service, then her claim is one of service connection by direct incurrence.  Wagner at 1096; see also VAOPGCPREC 3-2003.  Therefore, a service connection analysis by way of direct (or presumptive) incurrence of an in-service injury or disease must follow since VA has failed to rebut the presumption of soundness for the reasons mentioned.  Id.

Service connection for PTSD, in particular, requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  However, as the Veteran does not have a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), any further discussion of these provisions is unnecessary.  

Further, the Board notes at the outset that personality disorders are deemed to be congenital or developmental abnormalities and are not considered disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service connection for a personality disorder cannot be considered.

As to the remaining diagnoses of panic disorder and anxiety disorder, the Board finds that service connection is warranted as these disorders began in service, as discussed above, and have continued during the pendency of this appeal.  See December 2013 VA Examination Report.  Consistent with the Veteran's statements, the evidence shows in-service treatment for her psychiatric disability and does not clearly and unmistakably show that her disability clearly and unmistakably was not aggravated by such service.  Thus, because she was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that her psychiatric disability both existed prior to service and was not aggravated by service, (and she currently suffers from the disability), the criteria for service connection have been met.  


ORDER

Service connection for an acquired psychiatric disorder, to include panic disorder and anxiety disorder, is granted


REMAND

The Veteran claims entitlement to TDIU due to her psychiatric disability.  In light of the above grant of service connection, the Board thus finds that a remand is necessary to afford the Veteran a VA examination so as to ascertain whether her now service-connected psychiatric disorders render her unemployable. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and her attorney and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the TDIU claim.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, as well as any pertinent VA treatment records.  

The AOJ must make at least two requests to any custodian of private records, if relevant, in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of her psychiatric disability and the impact of the condition on her ability to obtain and retain employment.  She should be provided a reasonable amount of time to submit this lay evidence. 

3.  Then readjudicate the appeal.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and her attorney.  After the Veteran and her attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


